Citation Nr: 0836530	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  04-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for status-post 
radical retropubic prostatectomy due to prostate cancer, to 
include whether the reduction from 100 percent to 0 percent 
effective from November 1, 2005 was proper.

2.  Entitlement to a rating greater than 20 percent for 
status-post radical retropubic prostatectomy due to prostate 
cancer, for the period beginning September 24, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which reduced the 100 percent disability rating assigned for 
status-post radical retropubic prostatectomy due to prostate 
cancer to 0 percent, effective from November 1, 2005.  

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

In January 2008, the Board remanded this case for additional 
development.  In March 2008, the RO increased the evaluation 
for status-post radical retropubic prostatectomy to 20 
percent effective September 24, 2007.  The case has since 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran underwent a radical retropubic prostatectomy 
in March 2004.  Medical evidence shows no local reoccurrence 
or metastasis and the predominant residuals involve voiding 
dysfunction.  

2.  For the period beginning November 1, 2005, the probative 
evidence establishes that the veteran's residuals of a 
radical retropubic prostatectomy are manifested by mild 
stress incontinence requiring no more than the wearing of 
absorbent materials that must be changed less then 2 times 
per day; and urinary frequency with daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.  There is no evidence of obstructed voiding.  


CONCLUSIONS OF LAW

1.  The reduction of the 100 percent rating for status-post 
radical retropubic prostatectomy due to prostate cancer to 0 
percent effective November 1, 2005 was not proper, as the 
criteria for a 20 percent rating, but no more were met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105(e), 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2007). 

2.  For the period beginning September 24, 2007, the criteria 
for a rating greater than 20 percent for status-post radical 
retropubic prostatectomy due to prostate cancer are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board acknowledges VA's duties to notify 
and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  It is noted, however, that this appeal stems from 
disagreement with a 38 C.F.R. § 3.105(e) reduction and is not 
based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain certain notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i) (2007).  To the 
extent VCAA applies under the circumstances of this case, the 
Board concludes that the duties to notify and to assist are 
satisfied.  As discussed below, a January 2005 letter advised 
the veteran of the proposed reduction.  Letters dated in 
April 2006 and February 2008 informed the veteran of the 
evidence necessary to support a higher rating, and of his and 
VA's respective duties for obtaining information and 
evidence.  He was also asked to send any pertinent evidence 
in his possession and was informed of the manner in which 
disability ratings and effective dates are assigned for 
awards of disability benefits.  The claim was readjudicated 
by Supplemental Statement of the Case (SSOC) dated in March 
2008.  The claims file contains the veteran's VA medical 
center (VAMC) records.  The veteran has not identified 
additional records that need to be obtained.  Additionally, 
the veteran recently underwent a VA examination in March 
2008.  

II. Factual Background

VA records show that the veteran was diagnosed with prostate 
cancer and underwent a radical retropubic prostatectomy in 
March 2004.  Note dated in April 2004, approximately 6 weeks 
post surgery, indicates the veteran was still having stress 
related leaks and was wearing 4 pads per day.  Note dated in 
October 2004 indicates the veteran was wearing diapers and 
changing them 3 to 4 times per day.  Note dated November 15, 
2004 indicates he was wearing 3 pads per day, but reported 
very little leakage on each pad.  It was noted that he was 
making tremendous progress for urinary control.  VA 
examination in November 2004 indicates that the veteran had 
been wearing 3 pads a day due to urinary leakage, but that it 
was gradually improving.  Urine flow was good and he denied 
any infections.  The examiner noted the veteran was without 
evidence of recurrent disease, but would need to be followed.  
The examiner further stated that the incontinence should 
improve over the next year or so.  

Note dated March 14, 2005 indicates that the veteran remained 
incontinent using 4 to 5 pads per day; usually there were a 
few drops, occasionally more.  There was no straining with 
urination and stream was good.  Urology clinic note dated 
June 27, 2005 indicates the veteran was status post surgery 
with erectile dysfunction and incontinence.  He had been 
doing Kegel exercises with improvement.  Addendum dated the 
same day indicates the veteran was not incontinent, did not 
wear any pads, and was happy.  Chiropractic note dated in 
October 2005 indicated bladder dysfunction secondary to the 
prostate, rather than neurogenic causes.  Note dated June 28, 
2006 indicates the veteran still had some dribbling of urine, 
although not worsening.  

At the June 2007 hearing, the veteran testified that he was 
still changing pads 4 to 5 times per day and has leaked 
through on occasion.  He indicated there has not been a time 
since surgery that he did not have leakage or wear pads.  He 
stated that he urinates 3 to 4 times per night and about 
every 2 hours during the day.

Note dated September 24, 2007 indicates the veteran wears a 
pad and has occasional stress incontinence.  Note dated 
September 25, 2007 indicates the veteran's prostate specific 
antigen (PSA) was undetectable and aside from mild stress 
urinary incontinence, he was happy.  Addendum indicates the 
veteran will need continued follow-up.  

The veteran most recently underwent VA examination in March 
2008.  The claims file was reviewed.  The examiner noted that 
the last PSA in August 2007 was undetectable and there was no 
evidence of recurrent disease.  The examiner discussed the 
veteran's allegation that he has four-pad-a-day incontinence, 
but stated that a review of the claims file and electronic 
records indicates that he has only mild stress incontinence.  
The examiner indicated that he did not know how to reconcile 
this.  He noted incontinence may be present, but the 
veteran's allegation is that it is much worse than previous 
reports indicate.

Procedurally, rating decision dated in December 2003 granted 
service connection for prostate cancer and assigned a 100 
percent evaluation effective September 26, 2003.  The veteran 
was advised that the assigned evaluation was not permanent 
and was subject to a future review examination.  Rating 
decision dated in December 2004 proposed to reduce the 
evaluation to 40 percent, which would result in a reduction 
of the combined evaluation to 90 percent.  Letter dated 
January 13, 2005 notified the veteran of the proposed 
reduction and advised him of his opportunity to submit 
additional evidence and/or request a hearing.  Rating 
decision dated in August 2005 decreased the evaluation to 0 
percent effective November 1, 2005, resulting in a combined 
evaluation of 90 percent.  The veteran disagreed with the 
reduction and perfected this appeal.  Rating decision dated 
in March 2008 increased the evaluation for prostate cancer 
residuals to 20 percent effective September 24, 2007.
III.  Analysis

The veteran contends that the assigned evaluations do not 
adequately reflect the severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007).  Note to 
this provision indicates that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
6 months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2007). The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2007).  

Although the veteran has argued that the genitourinary clinic 
doctors have not told him he is cancer free, current medical 
evidence shows an undetectable PSA without evidence of cancer 
recurrence.  

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e).  As 
discussed above, the veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and/or request a hearing.  The reduction was made 
effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (2007).  The 
veteran has not contended that these provisions were not 
complied with.  

Having concluded that the RO correctly followed the necessary 
procedures to reduce the 100 percent rating, the Board next 
turns to whether the residuals are appropriately evaluated.  
In this regard, the Board notes that the RO effectively 
"staged" the rating as 0 percent from November 1, 2005 and 
20 percent from September 24, 2007.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

There is no evidence of renal dysfunction and the residuals 
of radical retropubic prostatectomy due to prostate cancer 
are appropriately rated as voiding dysfunction.  Voiding 
dysfunction may be rated as urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2007).  The Board 
notes that medical records do not show any evidence of 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day (20 percent).  
Id.  

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent).  Id.  

As discussed, the veteran's disability was evaluated as 100 
percent disabling until November 1, 2005.  At that time, it 
appears the RO assigned a 0 percent evaluation based on a 
June 2005 urology note indicating the veteran was not 
incontinent and did not wear a pad.  On review of the June 
2005 urology notes, however, it is unclear whether the 
veteran was or was not incontinent.  One note indicates 
incontinence with improvement and addendum indicates no 
incontinence and no need for pads.  Subsequent VA notes 
indicate the veteran wears a pad and experiences some 
dribbling and mild stress incontinence.  

Review of the record indicates some inconsistencies between 
the veteran's allegations and the medical evidence of record.  
That is, the veteran reports a greater need for absorbent 
materials than shown by the medical evidence.  At the hearing 
and March 2008 VA examination, the veteran reported changing 
his pads 4 or more times per day.  

Considering all evidence of record, the Board finds that the 
criteria for a 20 percent evaluation, and no more, were met 
as of November 1, 2005.  This is based on the veteran's 
testimony regarding urinary frequency (every two hours during 
the day and three to four times per night) and VA records 
documenting the extent of urinary incontinence.  In essence, 
the Board finds that the veteran is competent to describe 
symptoms such as urinary frequency, and that, although there 
is inconsistency in his treatment records, there are clearly 
instances in which he reported frequency of such a degree as 
to more closely approximate the criteria for a 20 percent 
rating since November 1, 2005.

The Board has also considered whether the veteran is entitled 
to an evaluation greater than 20 percent and finds that the 
criteria for a higher evaluation are not met.  In making this 
determination, the veteran's testimony regarding the use of 
absorbent materials is acknowledged.  However, while the 
veteran is again certainly competent to describe such use, 
the Board finds the clinical records to ultimately be the 
more persuasive and credible evidence of record.  As noted, 
the VA examiner who examined the veteran in March 2008 also 
reviewed the veteran's treatment records, and he was unable 
to reconcile the veteran's lay report of having to change 
pads four times a day with his treatment records that 
consistently showed only mild stress incontinence.  As noted, 
there are instances where the veteran described needing pads, 
primarily during personal hearings and during the course of 
his VA compensation and pension examination, but there were 
also instances during the course of treatment since 2005 in 
which he reported no longer requiring the use of pads.  The 
findings noted by examiners appear consistent with the 
conclusion of the VA examiner in March 2008 in that the 
veteran's incontinence is described as "mild" or 
"occasional."  Ultimately, the Board places the most weight 
on the VA examiner's findings, as well as the actual 
treatment records dated since 2005, which do not support an 
increased evaluation based on voiding dysfunction.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities; 
has not necessitated frequent periods of hospitalization; and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

For the period beginning November 1, 2005, a 20 percent 
evaluation and no more, for residuals of radical retropubic 
prostatectomy, is granted, subject to the laws and 
regulations granting the award of monetary benefits.

For the period beginning September 24, 2007, entitlement to 
an evaluation greater than 20 percent for residuals of 
radical retropubic prostatectomy is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


